[exhibit1014002.jpg] [exhibit10.jpg]

"Your Public Markets Experts"

Corporate Office   Registered Investment Advisor

          

5770 El Camino Road                Stephen Brock

Las Vegas, NV  89118               President and CEO

Tel  (702) 248-4798

Fax (702) 920-8176

 

 

CONTRACT FOR SERVICES

 

 

The following constitutes an Agreement (the "Agreement") between
GoPublicToday.com, Inc.,  ("GPT"), 5770 El Camino Road, Las Vegas, NV  89118,
and the undersigned (hereinafter referred to as the "Client"):




COMPANY:                        LTS LeaderBoard Tournament

ADDRESS:                          21043-2591 Panorama Drive 

CITY/STATE/ZIP:              Coquitlam, BC V3E 2V0

CONTACT PERSON:        Gerry Lev

TELEPHONE:                    604-468-2211 V 604-468-0101 F




 GPT hereby agrees to perform consulting and advisory services for the Client in
conjunction with the development of a full federally registered securities
registration package for the sale, to the public, of the securities of Client
and other similar matters upon the fully negotiated terms and conditions set
forth herein.  In consideration of mutual promises made herein and for other
good and valuable consideration, the sufficiency of which are hereby
acknowledged by GPT and Client, both parties agree as follows:




1.

Duties of GPT:  GPT will provide the following services:


Phase 1

 

The first step is for GPT to conduct a Business Plan Review (BRP). Next is to
prepare your SEC filing on Form SB-2 or State Registered Offering. Company must
agree to pay all required fees and expenses. Major events include the following:

> > > > > INSTALL INTRANET FOR FILE MOVEMENT AND ORGANIZING

 * Company's mix of debt and equity is reviewed and amended to meet goals and
   objectives of management team.

 * Intranet Development for transfer process of documents at all stages ($129.00
   per month )

 * Press Release submitted to the World

 * Founder Round Package built for submission by Client to their Database of
   Friends, Family, Customers, and business associates.

 * Detailed questionnaire is answered by the Company management

 * Complete, up-to-date and accurate business plan furnished to GPT

 * Filing with Pacific Stock Transfer for Founder's stock issuance Includes
   Cusip, Stock Certificate printing and distribution ($3,500)

 * GPT develops a peer group of companies on EDGAR using industry specific SIC
   Code. Similar companies can be used in a comparison analysis.

 * Initial preparations and partial payment for the Audit of the Company's
   financial statements ate locked in place ($3,500 - $25,500) Basic Audit A
   Public Company Accounting Oversight Board registered accounting firth must
   complete the audit.

 

--------------------------------------------------------------------------------

 

 

If annual revenues ace less than $25,000,000, the company will need two years of
audited financial statements, or less if you have been in business for less than
2 years. If annual revenues are mole than $25,000,000, the company will need
three years of audited statements, or less if you have been in business for less
than 3 years. In either case, interim quarterly financials to the end of the
latest quarter are also required.

 

First draft of SB-2 filing is delivered to company at or about the end of second
week after receiving all required information from the Company.  The Company has
one week to return the amended SB-2 document to GPT.  We then await completion
of the audit. Together GPT and the Company must review and discuss the auditor's
numbers notes. The process is outlined as follows:

 

        (1)    GPT will assist in completing the 506 PPM convertible to an SB-2
if needed.

        (2)    Or file a State Registered Offering for Rule 504 clearing with
the SEC.

        (3)    Form SB-2 Registration Statement (Part I and Part II);

        (4)    Development of the Minute Meeting for Such Offering;

        (5)    Maintain oversight of the SEC and Blue Sky filings. The Blue Sky
filings can become an expensive venture, thus the filings are coordinated

                 strategically to optimize the process. While the ultimate
responsibility and sign-off resides with the company, GPT assists and directs
all

                 aspects of the SEC and Blue Sky filings, coordinating legal and
accounting services, as well as escrow and transfer agent services ($1,500

                 per State).

        (6)    Uniform Application to Register Securities (Form U-1) if
applicable;

        (7)    Uniform Consent to Service of Process (Form U-2 and U-2A) if
applicable;

        (8)    Form F-X (if applicable);

        (9)    Full Coordination for Issuance of Attorney Opinion Letters
Related to the Offering and Registration Attorney opinion on the

                 transferability and fully paid status of stock issued pursuant
to the Offering Circular is received from the lawyer.  ($750.00 to Michael

                 Williams, SEC Attorney, if you do not have or want yours to
deliver);

        (10)    Other Required Documents Including Subscription Agreement, Etc.
(Not to Include Documents Unrelated to Items 1-7 of This Section);

        (11)  Form 8-k SEC filings, or any other required 1934 Forms to get the
Company to the NASDOTCBB or the NASDSCM; and

        (12)  Additional Regulatory Filings (if contracted for).

 

The next step is that the SB-2 document along with a Form D and other required
information is sent as notification in compliance with state blue sky laws to
every state in which it is required.  The Form D is also filed with the SEC.
 The SB-2 is reviewed; updated if needed and filed with the SEC.  The Company
must keep accurate records.  




Phase II

 

"Form 8-A Registration" - the preparation and filing of all the required
documents with regards to the Registration of Certain Classes of Securities
Pursuant to Section 12(b) or (g) of the Securities Exchange Act of 1934, as
amended, (the "Exchange Act") with the Securities and Exchange Commission
("SEC") for Client.  Included under this subparagraph are the following
documents: Using the "EDGAR" electronic filing process the Registration
Statement is filed with the SEC otherwise known as a "Form 8-A Registration"
($1,200).

 

        (1)    Form 8-A Registration Statement;

        (2)    EDGAR Federal SEC Electronic Submission;

        (3)    Form F-X (if applicable);

        (4)    Form 10-QSB and Form 10-KSB (if contracted for); and

        (5)    Additional Regulatory Filings (if contracted for).

 

Please note the Form SB-2 is for raising money by the company only after it has
been cleared for sale, and sales to enough shareholders must occur for which is
necessary to qualify for quotation on the Over the Counter Bulletin Board.
 Raising money under the SB-2 would require additional state law filings and
fees.  And it would delay your securing a Ticker Symbol from the NASD until the
offering is completed.

 

If you wish to raise money prior to filing the SB-2, you will need to conduct a
Reg D 506 as described in another piece, which you can request from GPT.   


Phase III




Once SB-2 Registration Statement is filed with SEC, the SEC will issue comment
letters.  All comment letters require filing responsive amendments.  The NASD
will not sign off on the Company's listing application until the SEC signs off
on the SB-2.  Constantly updated information, including financial statements,
will be required with each amendment. If a comment letter is generated by the
SEC regarding the filing there will be an extra cost of filing of approximately
($1,000-$3,000) depending on number of comments.

 

 

--------------------------------------------------------------------------------

 

 

Phase IV




 "Form 211 Development" - the preparation of the Form 211 to be filed with the
NASD, by the appropriate licensed market maker, as the original application for
the listing of the securities of the Client on the NASD "Over-the-Counter"
Bulletin Board ("NASDOTCBB"). ($5,000 fee to service provider paid for by GPT or
client). Market Maker may not charge any fee for sponsorship of your
application. Included under this subparagraph are the following documents and
services:

 

        (1)    Form 211 Disclosure Document;

        (2)    Appropriate Exhibits;

        (3)    Application and point of contact work with a transfer agent; File
application and contract with a transfer agent. ($600-$800); and

        (4)    Financial Statement audit coordination.

 

To file with the NASD, the Market Maker will need:

 

    *    A certified stockholder list from a Transfer Agent you must retain

    *    A CUSIP number you must secure ($130)  

    *    A listing in Standard & Poor's Corporate Manual




Phase V




Company clears SEC and NASD, stock is qualified for quotation on the Over the
Counter Bulletin Board and stock trades publicly. The main difference between
this route and conducting a 506 prior to filing the SB-2 is that no money can be
raise in this direct SB-2 process until the filing fully clears; then the issuer
(company) can raise money.  However, under a 506 the company can immediately do
a money raise prior to clearing the SB-2 filing process. Blue Sky filings will
be needed.




Phase VI




After you are public, there are many, many continuing SEC reporting requirements
and restrictions.  These include:

 

    *    Filing a 10Q with reviewed financial statement 45 days after the end of
each quarter.

    *    Filing a 10K with audited financial statements 90 days after the end of
each fiscal year.

 

Note that failure to file these reports timely will cost you your hard-earned
ticker symbol.  Believe me, the NASD watches this stuff closely.  And with the
NASD's attitude these days, it's hard to get your symbol back.  Not impossible,
but hard.

 

In addition, officers, directors and principal stockholders of public companies
are subject to many restrictions on stock trading, including:

 

    *    Filing of ownership and trading reports on Forms 3, 4 and 5 as well as
Schedules 13D and 13G.

    *    Potential forfeiture of trading profits under the short-swing profit
rules.

    *    Restrictions on share resales under Rule 144.

    *    Possible insider trading violations.

 

In order to deal with these issues, the Company will retain our affiliate, PCMS,
under a separate contract.


2.

Client to Provide Information:  Client agrees to provide GPT with any
information and documents as may be requested by GPT in connection with the
services to be performed for Client.  Client shall be solely responsible for the
accuracy of the information and representations contained in any documents to be
prepared by GPT on behalf of Client.




3.

Compensation:  Client shall provide $75,000 (U.S.D.), 500,000 shares of Client
common stock. *Please note: Client understands this contract has been discounted
by $310,000.00 because of the 500,000 shares of stock GPT is receiving. It is
understood that these contracts take as much as 1100 hours to perform and GPT's
normal hourly rate is $350.00 per hour has been discounted substantially. Should
client not issue their stock to GPT - all fees will rise accordingly. The
Compensation shall consist of and be disbursed as follows:

 

 

--------------------------------------------------------------------------------

 

 

Disbursement 1:       client disburses and GPT collects payment of a
non-refundable retainer of $10,000 USD  upon the execution

                               of this Agreement; and $10,000 with in 25 days or
first funding from Founders Round whichever comes first;

                               The client may have the option to terminate this
agreement if the Founders Round does not produce the

                               10 shareholders allowed and the minimum raise of
the FR to pay the costs associated with this contract or

                               the amount per the minimum required per each new
investor;

 

Disbursement 2:       Client disburses and GPT collects payment of an additional
$35,000 USD prior to the EDGAR filing of the

                               Companies Form SB-2 offering document;

 

NOTE:                    Client allows GPT 500,000 shares of the Common Stock at
distribution time to the founders;

 

Disbursement 3:       Client disburses and GPT collects payment of an additional
$10,000 USD upon clearance of the federally

                               registered statement;

 

Disbursement 4:       Client disburses and GPT collects payment of an additional
$10,000 USD prior to the filing of the Form 211

                               with the NASD clearance of the Client for
quotation and trading on the NASDOTCBB.

 

 

(1)    Stipulates engaging Public Company Management Services (PCMS) to provide
aftermarket compliance support services for 12 months  (750,000 free tradable
shares) issued as S-8 stock and four thousand ($4,000.00) dollars per month
during the duration of the PCMS corporate governance management contract payable
by automatic draft of a credit card or monthly wire transfer.

ADDITIONAL EXPENSES

1)    Incorporation costs and filing fees………………$900 (If Applicable)

2)    Audit costs………………………………………$3500-$25500

3)    "Blue Sky" filing fees…………………………….$4500 (3 states)

4)    EDGAR electronic submission of filing…………$2000-$3000

5)    Other miscellaneous costs………………………..$8200

TOTAL ADDITIONAL EXPENSES                     $17,900 - $43,600




4.

Other Expenses:  GPT's compensation does not include any direct filing fees
required to be submitted with any registration, filings, membership
applications, self-regulatory agency fees, bonding, fingerprinting, or testing
expenses, all of which must be paid directly by the Client.  GPT will list such
fees in a cover letter included with the submission of the aforementioned
documents to Client for its review and execution.  Client must issue checks in
full payment of these fees, payable to the appropriate payee, in the appropriate
amount, and return the checks to GPT along with the executed documents.  GPT
will submit these checks to the appropriate payees along with the associated
documents.  Similarly, GPT is not responsible for certain printing or overnight
mail costs or accounting expenses (Client is responsible for obtaining its own
audited financial statements) associated with the documentation described above.
 GPT will list such expenses in the aforementioned cover letter (if applicable).
 Client will issue a check for these costs and expenses and return the check to
GPT along with the executed documents for their submission to the appropriate
authorities.




5.

TIMELY REVIEW BY CLIENT:  IF DOCUMENTS ARE NOT RETURNED TO GPT, CORRECTLY
EXECUTED AND WITH PROPER PAYMENT AS INDICATED BY THE COVER LETTER REFERRED TO IN
ITEM 4 HEREIN, WITHIN 21 DAYS OF SUBMISSION OF SUCH DOCUMENTS TO THE CLIENT, GPT
WILL NOT GUARANTEE THAT THE DOCUMENTS WILL BE ACCEPTED BY GPT OR RECEIVE PRORITY
TREATMENT UPON THEIR RETURN.  DOCUMENTS WHICH ARE HELD BY THE CLIENT FOR 30 DAYS
OR LONGER MAY REQUIRE REVISIONS WHICH WILL BE BILLED TO THE CLIENT AT GPT'S THEN
CURRENT HOURLY RATE OF $350.00. FURTHERMORE, SOME STATE AGENCIES DO NOT ACCEPT
DOCUMENTS, WHICH HAVE BEEN SIGNED/NOTARIZED MORE THAN 30 DAYS PRIOR TO RECEIPT
BY SUCH AGENCY OF SAID DOCUMENT.  ANY DOCUMENT THAT REQUIRES REVISION DUE TO THE
CLIENT'S FAILURE TO RETURN THE AFOREMENTIONED DOCUMENTS TO GPT WITHIN THE
TIMEFRAME FIRST INDICATED ABOVE WILL BE BILLED TO THE CLIENT AT GPT'S THEN
CURRENT HOURLY RATE.  FINALLY, ANY DOCUMENTS WHICH ARE NOT RETURNED TO GPT
WITHIN 120 DAYS MAY, AT GPT'S SOLE DISCRETION, BE CONSIDERED NULL AND VOID, IN
WHICH CASE FULL PAYMENT IS DUE GPT PURSUANT TO ITEM 3 HEREIN.

 

 

--------------------------------------------------------------------------------

 

 

6.

Certain Circumstances:  GPT assumes no responsibility for any occurrences beyond
its control, including but not limited to Federal and State filing backlogs or
agency computer breakdowns, which may result in processing delays.  GPT will use
its best efforts to secure registration for Client but cannot guarantee that any
registration will be granted; however, in the event that the failure to obtain a
registration is directly attributable to an error or oversight on the part of
GPT, GPT will use its best efforts to resolve the problem at no additional
expense to Client.  In no event will GPT be liable for actual, incidental,
consequential, related or any other type of damages, in any amount, attributable
to such error or oversight on the part of GPT.


 

7.

Indemnification:  Client hereby agrees to indemnify and hold harmless GPT, its
partners, employees, agents, representatives, assigns, and controlling persons
(and other officers, directors, employees, agents, representatives, assigns and
controlling persons) from any and all losses, claims, damages, liabilities,
costs, and expenses (and all other actions, suits, proceedings, or claims in
respect thereof) and any legal or other expenses in giving testimony or
furnishing documents in response to a subpoena or otherwise (including, without
limitation, the cost of investigating, preparing or defending any such action,
suit, proceeding, or claim, whether or not in connection with any action, suit,
proceeding or claim for which it is a party), as and when incurred, directly or
indirectly, caused by, relating to, based upon or arising out of the services
pursuant to this agreement so long as GPT has not committed intentional or
willful misconduct, nor acted with gross negligence, in connection with the
services which form the basis of the claim for indemnification.  Client further
agrees that GPT shall incur no liability on account of this agreement or any
acts or omissions arising out of or relating to this agreement except for such
intentional or willful misconduct.  This paragraph shall survive the expiration
or termination of this agreement.




Please Initial: ___________ Client also expressly indemnifies GPT for any future
liabilities, either administrative, civil, or criminal related to the improper
use by Client or its assigns of any and all documentation that is provided to
Client by GPT pursuant to this Agreement.




Please Initial: ___________ Client hereby further agrees to indemnify GPT
against any action, suit, claim or proceeding, whether civil, criminal or
administrative, and against any fine, cost, levy, expense, judgment or award
arising therefrom (collectively a "Claim"), in which GPT may be involved
(whether as a witness or a party) as a result of any application or document
filed or processed by GPT, on the Client's behalf, which contains any false or
misleading statement or omission of material fact or which, other than through
gross negligence of GPT, violates any statute, rule or order of any Federal,
state or self-regulatory authority.  Client agrees that GPT shall have no
responsibility to verify the accuracy or adequacy of any statement, document,
fact or information provided to GPT by Client or Client's attorney, accountant,
representative or agents.




8.

Independent Contractor Status:  GPT shall perform its services under this
contract as an independent contractor and not as an employee of Client or an
affiliate thereof.  It is expressly understood and agreed to by the parties
hereto that GPT shall have no authority to act for, represent or bind Client or
any affiliate thereof in any manner, except as provided for expressly in this
Agreement or in writing by Client.




9.

Additional Services:  Client understands and acknowledges by the acceptance of
this Agreement that any and all services outside the direct scope of the
documents listed in Section 1 above shall be billed to Client by GPT at GPT's
then current hourly rates.  Such services specifically include, but are not
limited to, services required as a result of Client's strategic reconfigurations
of its offering subsequent to the execution of this Agreement and subsequent to
initial information provided to GPT by Client.




10.

Late Fees:  Any GPT invoice not paid within thirty- (30) days of such billing is
subject to a 1.5% monthly interest charge.  GPT reserves the right to use any
and all means of collection available under applicable law to collect any amount
past due.




11.

Amendment and Modification:  Subject to applicable law, this Agreement may be
amended, modified or supplemented only by a written agreement signed by both
parties.  No oral modifications to this Agreement may be made.




12.

Entire Agreement:  This Agreement contains the entire understanding between and
among the parties and supersedes any prior understandings and agreements among
them respecting the subject matter of this Agreement.  The failure by GPT to
insist on strict performance of any term or condition contained in this
Agreement shall not be construed by Client as a waiver, at any time, of any
rights, remedies or indemnifications, all of which shall remain in full force
and effect from time of execution through eternity.




13.

Agreement Binding:  This Agreement shall be binding upon the heirs, executors,
administrators, successors and permitted assigns of the parties hereto.  Client
shall not assign its rights or delegate its duties under any term or condition
set forth in this Agreement without the prior written consent of GPT.




14.

Attorney's Fees:  In the event an arbitration, mediation, suit or action is
brought by any party under this Agreement to enforce any of its terms, or in any
appeal therefrom, it is agreed that the prevailing party shall be entitled to
reasonable attorney's fees to be fixed by the arbitrator, mediator, trial court
and/or appellate court.




15.

Severability:  If any provision of this Agreement is held to be illegal, invalid
or unenforceable under present or future laws effective during the term hereof,
such provision shall be fully severable and this Agreement shall be construed
and enforced as if such illegal, invalid or unenforceable provision never
comprised a part hereof; and the remaining provisions hereof shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom.  Furthermore, in lieu of
such illegal, invalid and unenforceable provision, there shall be added
automatically as part of this Agreement a provision as similar in nature in its
terms to such illegal, invalid or unenforceable provision as may be legal, valid
and enforceable.

 

 

--------------------------------------------------------------------------------

 

 

16.

Governing Law:  This Agreement shall be governed by the laws of the State of
Nevada, and the venue for the resolution of any dispute arising thereof shall be
in Clark County, State of Nevada.


 

17.

No Legal Advice:  Client further agrees and understands that although documents
and filings prepared by GPT are reviewed by its General Counsel, GPT has not and
does not render legal advice or offer legal assistance.  All requests for legal
advice by Client will be referred to legal counsel for a proper legal opinion.
 Accordingly, no statements or representations by GPT should be construed to be
legal advice, and GPT advises Client to always consult with own its attorney
regarding the legalities of all investment offerings, registrations and filings.
 




18.

Post-Registration Responsibilities:  Client understands and acknowledges by the
acceptance of this Agreement that all post-registration periodic or special
reports are the responsibility of the Client unless otherwise agreed to in
writing by GPT.




19.

Disclosure:  Client has received and reviewed a copy of Part II of Adviser's
Form ADV, as well as a copy of this Agreement.  The Client has the right to
terminate this agreement without penalty within five business days after
entering into the agreement.




 

IN WITNESS THEREOF, the parties above have caused this Agreement to be duly
executed, as of the day and year set out below.

 

GoPublicToday.com, Inc.




                        By:  /s/ Stephen
Brock                                                         09/27/2005

                        Stephen
Brock                                                                       
   Date


                        LTS LeaderBoard Tournament

 

                        By:  /s/ Gerry Lev     
                                                          09/27/2005

                        Mr. Gerry Lev    
                                                                      Date

 

 

 

 

 

----------------------------------------------

  i i No Legal Opinion; Counsel Not Responsible or Liable

No law firm, accounting firm, securities broker/dealer or other third party has
conducted any due diligence review of us or our business and affairs or is
responsibly for any disclosures about us, written (including this information
made available to the Investor) or oral, made by us or our management in
connection with this offering.  This information made available to the Investor
and any other documents furnished to you have been prepared solely by us or from
information furnished by us.  We have agreed to indemnify and hold harmless our
law firm for any claim, loss, damage or liability incurred as a result of
violation of federal or state securities laws in connection with the disclosure
obligations thereof as they apply to this offering.  Notwithstanding the
preparation of any documents or agreements related to us or this investment, our
law firm has not rendered any legal opinions concerning any aspect of our
business and affairs, including, but not limited to, the validity or
enforceability of any contract, agreement or obligation related to our business
or to an investment in us or the accuracy or adequacy of disclosure furnished to
you in connection with this investment.   In purchasing the Shares, you
acknowledge and agree that we are solely responsible for all disclosures to you
concerning this investment, which no law firm has any direct or indirect
responsibility for any information in the information made available to
the Investor or otherwise furnished to you, and the no legal opinions have been
rendered by our counsel.  For value received, including the release of the
Shares to you upon acceptance of your subscription and other good and valuable
consideration, you release and indemnify and hold harmless our law firm from any
claim, loss, liability or damage from any matter related to your investment
hereunder.

 

 

--------------------------------------------------------------------------------